Citation Nr: 0618874	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  99-20 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether an overpayment of disability compensation benefits 
was properly created based upon the retroactive reduction of 
the veteran's disability compensation award effective April 
7, 1997, to include the question of whether the overpayment 
resulted from sole administrative error on the part of VA.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran had active military service from September 1970 
to September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the Department 
of Veterans Affairs (VA) St. Louis, Missouri Regional Office 
(RO), which reduced the veteran's compensation award on the 
basis of his failure to notify VA in a timely manner of a 
change in his 18 year old daughter's school attendance.  He 
was informed that his failure to notify VA of such change 
created an overpayment of VA benefits.

The Board remanded the case in November 2003 for additional 
development.  At that time, the Board noted that the RO had 
characterized the issue as being whether the veteran was 
properly and timely notified of the proposal to remove his 
daughter "E" from his benefits, thus reducing his benefits. 
The Board, however, recharacterized the issue as listed on 
the cover page of this document, in light of the veteran's 
contentions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded this case in November 2003 for additional 
development.  The Board noted that the overpayment was 
created as a result of a reduction of the veteran's pension 
benefits on that basis that he had received additional 
benefits for his daughter, who did not start school or was in 
school at the age of 18.  The Board also noted that a copy of 
the notification letter in which the veteran was advised of 
the actual amount of the indebtedness, and specifically 
advising him of his right to request a waiver of the 
indebtedness (and the time period for filing such a request) 
had not been associated with the claims folder. 

The Remand order included an instruction to the RO that when 
the requested development was completed, if any portion of 
the appellant's indebtedness is found to be valid, he should 
be notified of his right to submit an application for waiver 
under 38 U.S.C.A. § 5302 and of the procedures for submitting 
the application.  

By administrative decision dated in February 2006, the RO 
determined that the overpayment of disability compensation 
benefits in the amount of $1,678.00 is valid.  Also in 
February 2006, the Chief of Operations of the VA's Debt 
Management Center furnished a Certification of First Demand 
Letter.  This certification indicated that the first demand 
letter, which contained the Notice of Rights, was sent to the 
veteran in June 1998.  Attached is a copy of the front page 
only of the form letter used to notify a veteran of an 
overpayment of benefits.  That page includes a section 
entitled Notice of Rights which stated that the specific 
information concerning these rights and instructions for 
requesting a waiver are provided on the back of the letter.  
Unfortunately, the back portion of the letter is not included 
in the record.  Further, there is no indication that the 
veteran was furnished notice of his right to submit an 
application for waiver under 38 U.S.C.A. § 5302 and of the 
procedures for submitting the application following the RO's 
determination of the validity of the debt, in compliance with 
the Board's order.  In the May 2006 Post-Remand Brief of the 
veteran's representative, it is argued that the Board's 
remand order regarding the notification his rights and 
instructions for requesting a waiver were not fully complied 
with by the RO, citing Stegall v. West.

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders.  
Further, the Court stated that where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 
(1998).  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.

It is also noted that the Veterans Claims Assistance Act of 
2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

In order to comply with the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), VA must provide 
affirmative notification to the claimant prior to the initial 
decision in the case as to the information and evidence that 
is needed to substantiate the claim and who is responsible 
for providing it.  The duty to notify cannot be satisfied by 
reference to various post-decisional communications, such as 
the notification of decision, the SOC, or the SSOC from which 
the claimant might have been able to infer what evidence was 
lacking.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

In September 1997, the RO provided the veteran with a 
predetermination letter regarding the proposed reduction in 
benefits pursuant to 38 C.F.R. § 3.105.  While that letter 
indicated that he needed to submit evidence showing that the 
RO should not adjust his benefits based on the fact that his 
daughter was not in school on her 18th birthday, he was not 
specifically advised as to what types of evidence either he 
or the VA is responsible for providing.  There is no other 
predecisional document that satisfies the VA's duty to notify 
in this case.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes notice 
of the evidence needed to substantiate 
his claim and who is responsible for 
providing it.

2.  The veteran should be furnished the 
appropriate notification letter from the 
Debt Management Center that specifically 
advises the veteran of the amount of the 
indebtedness due to the overpayment of 
disability compensation benefits, and of 
his right to request a waiver of the 
indebtedness within 180 days of the date 
of that notification.

3.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

